Title: John Adams to Abigail Adams, 1 July 1782
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      The Hague July 1. 1782
     
     Your charming Letters of April 10 and 22d were brought me, Yesterday. That of 22d is upon Business. Mr. Hill is paid I hope. I will honour your Bill if you draw. But be cautious—dont trust Money to any Body. You will never have any to lose or to spare. Your Children will want more than you and I shall have for them.
     The Letter of the 10 I read over and over without End—and ardently long to be at the blue Hills, there to pass the Remainder of my feeble days. You would be surprised to see your Friend—he is much altered. He is half a Century older and feebler than ever you knew him. The Horse that he mounts every day is of service to his Health and the Air of the Hague is much better than that of Amsterdam, and besides he begins to be a Courtier, and Sups and Visits at Court among Princesses and Princes, Lords and Ladies of various Nations. I assure you it is much wholesomer to be a complaisant, good humoured, contented Courtier, than a Grumbletonian Patriot, always whining and snarling.
     However I believe my Courtierism will never go any great Lengths. I must be an independent Man, and how to reconcile this to the Character of Courtier is the Question.
     
     A Line from Unkle Smith of 6. of May makes me tremble for my Friend and Brother Cranch! I must hope he is recoverd.
     I can tell you no News about Peace. There will be no Seperate Peaces made, not even by Holland—and I cannot think that the present English Ministry are firm enough in their Seats to make a general Peace, as yet.
     When shall I go home? If a Peace should be made, you would soon see me.—I have had strong Conflicts within, about resigning all my Employments, as soon as I can send home a Treaty. But I know not what is duty as our Saints say. It is not that my Pride or my Vanity is piqued by the Revocation of my envied Commission. But in such Cases, a Man knows not what Construction to put. Whether it is not intended to make him resign. Heaven knows I never solicited to come to Europe. Heaven knows too what Motive I can have, to banish my self from a Country, which has given me, unequivocal Marks of its Affection, Confidence and Esteem, to encounter every Hardship and every danger by Sea and by Land, to ruin my Health, and to suffer every Humiliation and Mortification that human Nature can endure.
     What affects me most is the Tryumph given to Wrong against Right, to Vice against Virtue, to Folly vs. Wisdom, to Servility against Independance, to base and vile Intrigue against inflexible Honour and Integrity. This is saying a great deal, but it is saying little more than Congress have said upon their Records, in approving that very Conduct for which I was sacrificed.—I am sometimes afraid that it is betraying the Cause of Independence and Integrity or at least the Dignity, which they ought to maintain, to continue in the service. But on the other Hand I have thought, whether it was not more dangerously betraying this Dignity, to give its Ennemies, perhaps the compleat Tryumph which they wished for and sought but could not obtain.
     You will see, the American Cause has had a signal Tryumph in this Country. If this had been the only Action of my Life, it would have been a Life well spent. I see with Smiles and Scorn, little despicable Efforts to deprive me of the Honour of any Merit, in this Negotiation, but I thank God, I have enough to shew. No Negotiation to this or any other Country was every recorded in greater detail, as the World will one day see. The Letters I have written in this Country, are carefully preserved. The Conversations I have had are remembered. The Pamphlets, the Gazettes, in Dutch and French, will shew to Posterity, when it comes to be known what share I have had in them as it will be, it will be seen that the Spanish Ambassador expressed but the litteral Truth, when He said
     
     
      
       
        “Monsieur a frappé la plus grand Coup de tout L’Europe.—Cette Reconnaisance fait un honneur infinie a Monsieur.—C’est lui qui a effraycée et terrassee les Anglomanes. C’est lui qui a rempli cet nation d’Enthusiasm.”—&c.
       
      
     
     Pardon a Vanity, which however is conscious of the Truth, and which has a right to boast, since the most Sordid Arts and the grossest Lies, are invented and propagated, by Means that would disgrace the Devil, to disguise the Truth from the sight of the World. I laugh at this, because I know it to be impossible. Silence!
    